 Case 1:17-cv-06127-ILG-ST Document 81 Filed 07/10/20 Page 1 of 3 PageID #: 1164




William Cafaro, Esq.
Partner
                                     WC
                                      LAW OFFICES OF
                                      WILLIAM CAFARO
                                                                                       Louis M. Leon, Esq.
                                                                                                 Associate
ADMITTED IN NY, CA, MD & TX
                                            108 West 39th Street, Suite 602                 ADMITTED IN NY
Email: bcafaro@cafaroesq.com                 New York, New York 10018            Email: lleon@cafaroesq.com
                                              Telephone: 212.583.7400
Amit Kumar, Esq.                               Facsimile: 212.583.7401
                                                                                    Matthew S. Blum, Esq.
                                                 www.cafaroesq.com
Managing Attorney                                                                             Of Counsel
ADMITTED IN NY & NJ                                                                          ADMITTED IN NY
Email: akumar@cafaroesq.com                                                      Email: ablum@cafroesq.com

Andrew S. Buzin, Esq.                                                             Deena L. Buchanan, Esq.
Of Counsel                                                                                    Of Counsel
ADMITTED IN NY, FL & DC                                                                 ADMITTED IN NM & NJ


                                                               July 10, 2020
  Via ECF
  Hon. Steven L. Tiscione, U.S.M.J.
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                               Re:   Chincha v. Patel
                                     Case No.: 17-cv-06127-ILG-ST
   Your Honor:

          This firm represents the Plaintiff. We write in opposition to Defendant’s “motion for de novo
  reconsideration” of the Court’s May 28, 2020 Order (the “May 28th Order”). Defense counsel, Jason
  Mizrahi - who the Court determined lied and has “zero credibility” - fails to mention any material
  data or cite to any controlling decision, which the Court overlooked. Knowing this, he attempts to
  apply the wrong standard of review, address (for the first time) Plaintiff’s substantive legal
  arguments, and recycle attacks against the undersigned. As Mr. Mizrahi’s motion is devoid of merit,
  we ask that it be denied and that we be awarded fees and costs associated with having to oppose it.

           Mr. Mizrahi’s contention that a de novo standard of review applies is unquestionably wrong.
  The May 28th Order was not made exclusively as a result of a telephone conference; it was made as
  a result of submissions by the parties, including letter motions with exhibits, and a telephone
  conference. Thus, the governing standard is that of a motion for reconsideration. “The applicable
  case law states that ‘the standard for granting [a motion for reconsideration] is strict, and
  reconsideration will generally be denied unless the moving party can point to controlling decisions
  or data that the court overlooked—matters, in other words, that might reasonably be expected to
  alter the conclusion reached by the court."’ Jericho Grp. Ltd. v. Mid- Town Dev. Ltd. P'ship, 2015
  U.S. Dist. LEXIS 148330, at *6 (E.D.N.Y. Nov. 2, 2015) (quoting Shrader v. CSX Transport, Inc.,
  70 F.3d 255, 257 (2d Cir. 1995)). The motion should not be granted for the sole purpose of
  relitigating an already decided issue. See Shrader, 70 F.3d at 257.




                                                          1
Case 1:17-cv-06127-ILG-ST Document 81 Filed 07/10/20 Page 2 of 3 PageID #: 1165




        Mr. Mizrahi’s motion is a last-ditch effort to relitigate adjudicated issues. In our motion for
sanctions, we outlined the legal basis for our requested relief under FRCP 30(d)(2), 28 U.S.C. §
1927, and the inherent authority of the Court. [DE 60]. In his opposition, Mr. Mizrahi briefly
mentioned FRCP 30(d)(2), but never delved into it. [DE 63]. He never even bothered to address our
analysis under 28 U.S.C. § 1927 and the Court’s inherent authority. Id. Now, he attempts to discuss
FRCP 30(d)(2) and 28 U.S.C. § 1927. Tellingly, he still doesn’t discuss the Court’s inherent
authority.1 As such, he cannot claim the Court ignored arguments he never made in the first place.

        Even if the Court considers Mr. Mizrahi’s new legal arguments, he does not point to
controlling law that the Court overlooked. Regarding FRCP 30(d)(2), he argues the deposition was
not materially impeded, delayed, or frustrated, stressing “nothing is missing; nothing is inaccurate;
nothing is incomplete; and nothing is undeveloped.” [DE 74]. This is patently false. As discussed
in our motion for reconsideration, Mr. Mizrahi altered the transcript by turning off the microphones
on at least eight occasions, causing prejudicial gaps in the transcript. [DE 76]. These eight instances
are only the ones that we have been able to find as of today. Due to Mr. Mizrahi’s conduct, it is
impossible for Plaintiff to prove every instance in which he tampered with the microphones.

         As for 28 U.S.C. § 1927, Mr. Mizrahi’s legal analysis is entirely confusing. On the one end,
he fails to provide any legal authority permitting him to turn off microphones during a remote
deposition and to lie about it to a federal judge. Presumably because no such authority exists. On
the other end, he argues his behavior is not sanctionable because he believed the undersigned was
making improper speaking objections and because the transcript was not affected. However, this
dispute is not about a single instance in which Mr. Mizrahi tampered with the microphones. He did
it to the undersigned at least 2-3 times. He also repeatedly did it to Plaintiff, altering his testimony.
And to top it all off, he lied to the Court about it, revealing his bad faith and nefarious intent.

        Either way, Mr. Mizrahi’s motion for reconsideration and opposition to the motion for
sanctions largely focus on my conduct during Plaintiff’s deposition. He essentially argues that
because my behavior was allegedly improper, he should not be punished at all. In support of his
position - for which he offers no controlling authority - he claims the Court would have arrived at a
different conclusion if it had reviewed the entire transcript. This reasoning is obviously flawed.

        In Mr. Mizrahi’s opposition to our motion for sanctions, he accused the undersigned of acting
unprofessionally, lodging baseless objections, and coaching the witness. He repeatedly cited to the
transcript and quoted large chunks of colloquy. Assuming he accurately described the relevant
excerpts, the Court didn’t need to look at them. In any event, Mr. Mizrahi cited to only 15-20 pages
(out of a total of 224 pages) in the transcript. Therefore, assuming the Court had access to the entire
transcript prior to the discovery conference, it would have had no reason to aimlessly read through
200 plus pages. In other words, the ruling would have always been the same.

       As for the accusations against me, Mr. Mizrahi excludes necessary context. Throughout the
deposition, he repeatedly tried stopping me from making vital statements/objections and asked


1
  Mr. Mizrahi asks the Court to reconsider its ruling under FRCP 37(d) and 37(a)(5), although he already
made similar arguments in his opposition papers and the Court never granted relief under those rules.
Moreover, his point about an errata sheet is misplaced. Plaintiff’s testimony isn’t missing because the court
reporter failed to take it down; it’s missing because Mr. Mizrahi manipulated the Zoom application.

                                                     2
Case 1:17-cv-06127-ILG-ST Document 81 Filed 07/10/20 Page 3 of 3 PageID #: 1166




inappropriate, harassing questions concerning immigration status, taxes, government benefits, and
other matters. He also incessantly asked poorly phrased questions. These are just a few examples:

           1. Mr. Mizrahi repeatedly tried to stop me from making statements on the record
              confirming the deposition was not being video recorded and clarifying Plaintiff’s
              daughter’s role in the deposition. Ex. 1, 7:25-10:20.

           2. I asked the translator to make sure she was translating all my objections, and she
              asked me to clarify whenever I was instructing my client not to respond. Ex. 1, 14:1-
              19. Mr. Mizrahi told her that Plaintiff would answer no matter what. Id.

           3. I asked the translator to translate my objections, and Mr. Mizrahi directed her not to
              do so. Ex. 1, 15:6-17:8.

           4. After Plaintiff responded to a question in English, I directed him to only respond in
              Spanish. Ex. 1, 28:2-16. Mr. Mizrahi demanded that I stop coaching him. Id.

           5. Mr. Mizrahi asked Plaintiff where he currently lives. Ex. 1, 29:25-31:6. I objected
              as it was irrelevant and could elicit potentially harmful information from Plaintiff. Id.

           6. Shortly after, he asked Plaintiff how he came to this country. Ex. 1, 31:24-32:4. I
              objected and instructed him not to answer that question. Id.

           7. Mr. Mizrahi asked Plaintiff how he immigrated to America. Ex. 1, 32:5-25. I again
              instructed Plaintiff not to respond. Id. Shortly after, Mr. Mizrahi asked Plaintiff if he
              immigrated to this country alone. Id. at 33:10-16.

           8. I noted for the record that one of Plaintiff’s responses had been incorrectly translated,
              and the translator agreed with me and corrected her translation. Ex. 1, 34:11-35:6.
              Mr. Mizrahi attempted to stop me from making my statement on the record. Id.

           9. Mr. Mizrahi continued asking Plaintiff irrelevant and harassing questions and
              directed the translator to stop translating my objections. Ex. 1, 37:3-38:9.

           10. Mr. Mizrahi asked Plaintiff if he’s ever filed taxes. Ex. 1, 67:12-68:14.

        Unsurprisingly, Mr. Mizrahi and I frequently bumped heads, leading to numerous exchanges
and objections. I can assure the Court that my sole intention was to safeguard my client’s interests
and maintain the integrity of the deposition. Unlike Mr. Mizrahi, I apologize to the Court for any of
my shortcomings that day. I should have found a better way to interact with Mr. Mizrahi and avoid
unpleasant exchanges. I certainly should have found a better way to limit my involvement on the
record. I will do better in the future. That said, Mr. Mizrahi’s actions were inexcusable and he has
failed to satisfy the standard for his motion. The Court should deny his motion in its entirety.

                                              Respectfully submitted,
                                              _______/s/____________
                                              Louis M. Leon (LL 2057)

                                                  3
